Dissenting Opinion by
Mr. Justice Musmanno:
I believe, as does the majority of the Court, that defendant’s counsel suspends his argument on a very weak thread, but I would not break off that thread without a hearing before the court below. Since the issue is one of such moment — nothing less than life and death itself — it would be worth the time and trouble to see what defense counsel has in the way of evidence which could possibly upset the verdict of the jury which assessed the supreme penalty for the defendant.
While the defendant’s guilt is unquestioned, it cannot be doubted that if there really existed evidence that his revolver was not the one which killed the policeman, the jury could well have fixed the penalty at life imprisonment, instead of death.
In the Almeida case, referred to in the majority opinion, the same question was involved: Did the bullet which killed the victim come from the defendant’s or *610from a policeman’s pistol? And on that subject the United States Circuit Court said: “Who killed Almeida was a relevant issue, as to penalty to be imposed by the jury at the trial, perhaps the most relevant one. Under the Act of June 24, 1939, the jury had the power of life or death over Almeida. . . There could be no avoidance of this issue and there was none. This is why the Commonwealth endeavored to prove that Almeida or one of his confederates shot Ingling and why Almeida’s counsel tried to show that Ingling came to his death by a bullet fired by a member of the police force.”
Although this Court is morally certain that the defendant received at the trial every consideration to which he was entitled in law, I would nevertheless, because he is now on his way to the electric chair, halt that final march for a few moments to determine whether what seems very improbable could possibly have any merit in fact. The delay could not materially affect any one adversely, and a re-establishment at the hearing that the alleged additional evidence could not change the verdict of the jury would provide an additional assurance of truth to the solemn pronouncement of death.
In the absence of a hearing on the question raised by defendant’s counsel there is the possibility of argument that his contentions have been admitted because not denied. The Circuit Court said in the Almeida case on that subject: “We cannot determine with absolute certainty the reason for the refusal of the writ. Our difficulty in determining why the Supreme Court of Pennsylvania refused the writ is enhanced because the Court took no testimony and made no findings. Under such circumstances the allegations of the petition that vital evidence Vas wilfully concealed’ must be taken to be true since no hearing was had.”
Of course, this case is not analogous to the Almeida case because there has been no charge of suppression *611here. Nevertheless I believe, in spite of every indication that nothing can come of granting the relator’s writ, that the inconvenience of having a hearing thereon is not so great as not to compensate fully for it in the further assurance that justice has been done.
And then, on the other hand, should the hearing really produce something which would establish (while not disturbing the finding of guilt of which there is no doubt) that the defendant’s weapon did not kill the policeman and this fact should finally reduce the penalty from death to life imprisonment, there would certainly be no one to complain.